DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 07/01/2019.
Status of claims in the instant application:
Claims 1-12 are pending.
Priority
This application claims benefit of 62/692199 filed on 06/29/2018 and also claims benefit of 62/758121 filed on 11/09/2018.
Information Disclosure Statement
It is noted that no Information Disclosure Statement (IDS) has been filed. No IDS has been received for this application. Applicants are reminded of the Duty to Disclose, from section 2001 of the MPEP (emphasis added).
MPEP 2001 Duty of Disclosure, Candor, and Good Faith [R-08.2017] 37 C.F.R. 1.56 Duty to disclose information material to patentability.
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites:
“A non-transitory computer readable storage medium with instructions executed by a processor to: receive an original collection of symbols; apply a single use coding function to the original collection of symbols to form a new collection of symbols; form encryption keys associated with a user; encrypt the new collection of symbols to form a recoded encrypted symbol file stored at a network accessible memory location; form a distributed ledger entry with a data control signature formed using the single use coding function encrypted with a private key; and write the distributed ledger entry to a distributed ledger.”
	The steps of creation of new symbols, creation of key and encryption of the new symbols and creation of the ledger entry can be considered as a mental step performed in human mind and/or using pencil and paper. Thus these identified steps of the claimed limitations can be considered as “Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”, one of the three groups of abstract ideas per “2019 Revised Patent Subject Matter Eligibility Guidance”
	The remaining limitations of the claim are just receiving data, storing data. These steps are considered as “Insignificant Extra-Solution Activity (MPEP §2106.05(g))”, and they do not add anything significantly more than the judicial exception. Furthermore, the claim does not include any other limitation/step that can be considered to integrate the 
	Hence claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	The remaining claims have been considered and they are interpreted as below:
	Claim 2: All the steps of accessing data can be local to a node, and extracting the original symbol can be performed in human mind or using pencil and paper.
	Claim 3: It describes intended user for a piece of data including steps are considered as mental steps (of observation, evaluation, judgment, opinion).
Claim 4: It describes a characteristic of a piece of data – not significant.
Claim 5: The steps are considered as mental steps that can be performed using pencil and paper.
Claim 6: The steps are considered as mental steps that can be performed using pencil and paper.
Claim 7: The steps are considered as mental steps that can be performed using pencil and paper and also considered as “observation, evaluation, judgment, opinion”
Claim 8: The steps are considered as mental steps that can be performed using pencil and paper.
Claim 9: The steps are considered as mental steps that can be performed using pencil and paper.
Claim 10: The steps are considered as mental steps that can be performed using pencil and paper.
Claim 11: The steps are considered as mental steps that can be performed using pencil and paper.
Claim 12: It describes a characteristic of a data structure component – not significant.
Therefore, all the dependent claims 2-12 are also rejected for reasons similar to independent claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: EP 3226165 A1 to MILAZZO et al. (hereinafter “MILAZZO”) in view of Pub. No.: US 20080082828 A1 to Jennings et al. (hereinafter “Jennings”).
Regarding Claim 1. MILAZZO discloses A non-transitory computer readable storage medium with instructions executed by a processor (MILAZZO, Para [0025]: …  implementations of the subject matter de-scribed herein can include one or more non-transitory computer-readable media having instructions stored thereon that, when executed by one or more processors, cause performance of operations …) to:
receive an original collection of symbols (MILAZZO, Para [0052]: … The process 300 begins at stage 302 when a content provider selects a particular 3D model file to make available for distribution … a hobbyist that uses computer-aided design (CAD) software may create a model car that he or she wishes to share with others who have the ability to print objects using a 3D printer. To protect the hobbyist’s creativity and efforts, the process 300 may be per­ formed to distribute the model file while restricting access to only authorized consumers …);
[apply a single use coding function to the original collection of symbols to] form a new collection of symbols ((MILAZZO, Para [0074]: … The slicer 540 translates 3D drawings into individual layers that are to printed by the device 502. In some implementations, the slicer 540 can convert a 3D drawing into G-code in a numerical control programming language that can be read and executed by the 3D printer to control the printing of an object …);
form encryption keys associated with a user (MILAZZO, Para [0038, 0053]: … each node in the net­ work may be associated with an identifier and be provided with a cryptographic private key-public key pair … The key may be generated on a computer associated with the content provider or distribution service, for example. The key may be randomly generated by, or pre-stored on, a cryptographic security module of the computer …);
MILAZZO, Para [0053-0056]: … At stage 304, the 3D model file is processed to prepare it for distribution, which can include cryptographically encrypting the file … At stage 306, the encrypted 3D model file is stored in a location that is accessible to consumers and from which interested consumers can download the en­crypted file. In some implementations, one or more servers (e.g., file servers 106) may host the encrypted file. Consumers can then obtain the file from the servers by sending to the servers HTTP requests …);
form a distributed ledger entry with a data control signature formed using the [single use coding function] encrypted with a private key (MILAZZO, Para [0036-0038]: … Transactions  recorded  in a blockchain database can be grouped into "blocks," which are, after validation via a consensus algorithm, chained together over time to form a "blockchain"  … nodes in the computing network that maintain the distributed ledger 110 can validate a block of transactions that is to be added to the blockchain by reaching at least a threshold consensus among the nodes that (i) a digital signature associated with the block is valid and (ii) the block (or transactions within the block) comply with one or more additional validation rules …); and
write the distributed ledger entry to a distributed ledger (MILAZZO, Para [0057]: … the record can be created on the distributed ledger by sending a transaction to the blockchain database. For example, the transaction (e.g., record of the 3D model file) may first be sent to a computing device for a first node in a computing network of nodes that each maintains the distributed ledger. In response to the first node receiving the request to post the transaction on the ledger, the first node can forward the request to all or a portion of the other nodes in the network to which the first node is connected. In turn, those nodes that received the request from the first node can forward the request to other nodes that they are connected to in the network. The request can be successively forwarded in this manner until all the nodes in the network have received the request …).
However MILAZZO does not explicitly teach, but Jennings from same or similar field of endeavor teaches:
“apply a single use coding function to the original collection of symbols to form a new collection of symbols (Jennings, Para [0161-0164, 0172]: … The following hardware acceleration components are provided in the crypto unit 206 in order to provide the following cryptographic security services: [0162] an asymmetrical encryption/decryption unit 301, … a symmetrical encryption/decryption unit 302 … a single-use hash function unit 303 … The single-use hash function unit 303 is designed to provide a single-use hash function, which is applied to the data supplied to this unit, with the respective hash value determined using the data supplied to the unit being provided, in accordance with the respective single-use hash function, on the output side of the single-use hash function unit 303 …; Examiner’s Interpretation: the inputs to the single use hash (coding) function are considered as the original symbols and the outputs are considered as new symbols …);
Jennings, Para [0215]: … a digital signature value 609, signed using the secret key GROMPrK of the chip manufacturer, of the hash value, which was formed using the header 607 of the public key GPuK of the customer and the public key GPuK of the customer, with the hash value being encrypted using the private key GROMPrK of the chip manufacturer …)”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jennings into the teachings of MILAZZO, because it discloses that “further improvement can be achieved by installing an individual digital certificate in each verification module, for example in the trusted computing standard, and by the capability to load hash reference values securely from the external into the host computer system (in the case of an update to a function of the security controller). In these exemplary embodiments of the invention a chain of trust is designed such that only certified manufacturers of computer programs (for example application computer programs) such as DRM owners of the platform used can access the hash reference values, and can modify them, and, if appropriate, only they are allowed to add additional functions to the security controller and/or to the CPU 1014, or to delete or to modify existing functions (Jennings:  Para [0351]).”
Regarding Claim 2. The combination of MILAZZO-Jennings discloses the non-transitory computer readable storage medium of claim 1, MILAZZO further discloses, “further comprising instructions executed by the processor to:
MILAZZO, Para [0011-0015]: … The electronic ledger can include, for each of a plurality of 3D model files, a ledger entry that (i) identifies a given 3D model provider that submitted the respective 3D model file for distribution and (ii) indicates a path to a location where the respective 3D model file is stored … At least some of the plurality of 3D model files identified in the electronic ledger can be stored in a distributed file system. The paths indicated by the respective ledger entries for the at least some of the plurality of 3D model files can identify the at least some of the plurality of 3D model files on the distributed file system … Obtaining the secret key can include posting to the electronic ledger a request for the secret key or for the particular 3D model file, including transmitting the request to at least a subset of the plurality of nodes in the computing network that maintain respective instanc­es of the electronic ledger … An indication can be recorded on the ledger of a payment from a user of the computing device to a provider of the particular 3D model file, wherein the computing device obtains the secret key in response to verifying the payment …);
read from the network accessible memory location the recoded encrypted symbol file (MILAZZO, Para [0014-0016]: … An indication can be recorded on the ledger of a payment from a user of the computing device to a provider of the particular 3D model file, wherein the computing device obtains the secret key in response to verifying the payment … After executing the particular 3D model file, a subsequent attempt by the computing device to execute the particular 3D model file can be identified …An alert can be provided from the computing device to one or more computers associated with a pro­vider of the particular file based on identifying that at least one of the following conditions has occurred: (i) the computing device has completed executing the particular 3D model file, (ii) the computing device has obtained the secret key for decrypting the particular 3D model file …); and
utilize the data control signature and a symmetric key to convert the recoded encrypted symbol file to the original collection of symbols (MILAZZO, Para [0037, 0042]: … nodes in the computing network that maintain the distributed ledger 110 can validate a block of transactions that is to be added to the   blockchain by reaching at least a threshold consensus among the nodes that (i) a digital signature associated with the block is valid and (ii) the block (or transactions within the block) comply with one or more additional validation rules … responsive to a consumer's 104 selection to purchase a right to use the 3D model file, the smart contract may initiate payment from the consumer 104 to the content provider 102 of an amount specified in the smart contract, and may also initiate the provisioning to the consumer 104 of an encrypted 3D model file, a key for decrypting the 3D model file, or both. In some implementations, the smart contract program can identify a storage location of the 3D model file, which has been encrypted by the content provider 102 using a secret key based on a symmetric encryption algorithm …).
Regarding Claim 3. The combination of MILAZZO-Jennings discloses the non-transitory computer readable storage medium of claim 1 wherein the data control Jennings, Para [0295]: … One exemplary embodiment of the invention provides that it is not possible to interchange the keys which are used to form the first digital signature and the second digital signature. In order to ensure this, the associated public keys are checked before their use, by the boot ROM …), non-repudiation (Jennings, Para [0157]: … according to one exemplary embodiment of the invention, based on secure booting, during the course of which powerful cryptography is used. This ensures that, once the S-Gold3 processor system 250 has been started up, the set of computer program codes used and which is executed originates from a trustworthy legitimated source, has not been modified without authorization and was and also is intended to be executed by the respective specific S-Gold3 processor system 250, identified for example by means of the fuse link identification tag …), integrity (Jennings, Para [0295-0296]: … code which cannot be changed by the platform integrator …), twin resolution (Jennings, Para [0201]: … The mobile radio communication terminal 100 uses the crypto unit driver and the trust module, or an identical map of these modules, for each subsequent access or for each access request to the cryptographic functions of the crypto unit 206 …) and message access for the original collection of symbols (Jennings, Para [0036]: … A check is also carried out to determine whether the application computer program is authorized to access the cryptographic function. If the application computer program is authorized to access the cryptographic function, the cryptographic function is called and, if the application computer program is not authorized to access the cryptographic function, the access request is refused …).
The motivation to further combine Jennings remains same as in claim 1.
Regarding Claim 4. The combination of MILAZZO-Jennings discloses the non-transitory computer readable storage medium of claim 1, Jennings further discloses, “wherein the data control signature includes a data integrity value (Jennings, Para [00203]: … The hash value is signed digitally, in accordance with the RSA method, using the private key GPrK which corresponds to the public key GPuK of the mobile radio communication terminal manufacturer. The digitally signed hash value 602 can be used to check the integrity of the entire boot block, or in other words the entire PSI area 601 …).”
The motivation to further combine Jennings remains same as in claim 1.
Regarding Claim 5. The combination of MILAZZO-Jennings discloses the non-transitory computer readable storage medium of claim 1, Jennings further discloses, “wherein the data control signature is formed with a symmetric encryption function (Jennings, Para [0161-0163]: … The following hardware acceleration components are provided in the crypto unit 206 in order to provide the following cryptographic security services:  an asymmetrical encryption/decryption unit 301,  a symmetrical encryption encryption/decryption unit 302 …).”
The motivation to further combine Jennings remains same as in claim 1.
Regarding Claim 6. The combination of MILAZZO-Jennings discloses the non-transitory computer readable storage medium of claim 1, Jennings further discloses, “wherein the data control signature is formed with an asymmetric encryption function Jennings, Para [0161-0163]: … The following hardware acceleration components are provided in the crypto unit 206 in order to provide the following cryptographic security services: an asymmetrical encryption/decryption unit 301,  a symmetrical encryption encryption/decryption unit 302 …).”
The motivation to further combine Jennings remains same as in claim 1.
Regarding Claim 7. The combination of MILAZZO-Jennings discloses the non-transitory computer readable storage medium of claim 1, Jennings further discloses, “further comprising instructions executed by the processor to apply an integrity function to the recoded encrypted symbol file to confirm data immutability (Jennings, Para [0203]: … The digitally signed hash value 602 can be used to check the integrity of the entire boot block, or in other words the entire PSI area 601 …).”
The motivation to further combine Jennings remains same as in claim 1.
Regarding Claim 10. The combination of MILAZZO-Jennings discloses the non-transitory computer readable storage medium of claim 1, Jennings further discloses, “wherein the coding function is symmetric encryption (Jennings, Para  [0161-0165] The following hardware acceleration components are provided in the crypto unit 206 in order to provide the following cryptographic security services: [0162] an asymmetrical encryption/decryption unit 301, … a symmetrical encryption/decryption unit 302, …  a single-use hash function unit 303, and … a random number generation unit 304 …).
The motivation to further combine Jennings remains same as in claim 1.
Regarding Claim 11. The combination of MILAZZO-Jennings discloses the non-transitory computer readable storage medium of claim 1, Jennings further Jennings, Para  [0161-0165]: The following hardware acceleration components are provided in the crypto unit 206 in order to provide the following cryptographic security services: [0162] an asymmetrical encryption/decryption unit 301, … a symmetrical encryption/decryption unit 302, …  a single-use hash function unit 303, and … a random number generation unit 304 …).”
The motivation to further combine Jennings remains same as in claim 1.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: EP 3226165 A1 to MILAZZO et al. (hereinafter “MILAZZO”) in view of Pub. No.: US 20080082828 A1 to Jennings et al. (hereinafter “Jennings”), as applied to claim 1, and further in view of US 20180301140 A1 to Turcott et al. (hereinafter “Turcott”).
Regarding Claim 8. The combination of MILAZZO-Jennings discloses the non-transitory computer readable storage medium of claim 1, however it does not explicitly teach, but Turcott from same or similar field of endeavor teaches, “wherein the coding function is a Huffman tree (Turcott, Para [0180]: In one embodiment, the haptic communication may be part of a multi-modal communication. The social networking system 228 may, for example, select one or more modes of communication among text messages, audio signals and haptic communication for transmission to a user based on various factors such as availability of actuators on the user, affinity between a sending user and a receiving user, and preference of the users. Also, multiple modes of communication can be combined to transmit a message in an effective manner. For example, a message may be transmitted using a combination of audio signals, haptic output and a visual signal. To increase the efficiency of the multimodal communication, coding theory such as Huffman coding may be used to design a combination of message elements in different modes of communication …).”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Turcott into the combined teachings of MILAZZO-Jennings, because it discloses how to “increase the efficiency of the multimodal communication, coding theory such as Huffman coding may be used to design a combination of message elements in different modes of communication (Turcott:  Para [0180]).”
Regarding Claim 9. The combination of MILAZZO-Jennings discloses the non-transitory computer readable storage medium of claim 1, however it does not explicitly teach, but Turcott from same or similar field of endeavor teaches, “wherein the coding function is an auto-encoder (Turcott, Para [0168-0172]: … The feature extraction component 236 receives the signals 216, 256 and extracts features 408a, 408b, etc., from the signals 216, 256. The features 408a, 808b, etc., facilitate training of the machine learning circuit 242. In one embodiment, redundant input data in the signals 216, 256 such as the repetitiveness of signals or speech patterns may be transformed into the reduced set of features 408 … The machine learning circuit 242 functions as an autoencoder and is trained using training sets including information from the touch signatures store 412 and the speech subcomponents store 416. The touch signatures store 412 may store associations between known touch signatures for the touch lexicon. In embodiments, the machine learning circuit 242 is thereby configured to apply the transfer function to the signals 216, 256 by extracting features 408 from the signals 216, 256, determining a touch signature of the sending user based on the extracted features 408, and generating the haptic illusion signals 202 corresponding to the determined touch signature …).”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Turcott into the combined teachings of MILAZZO-Jennings, because it discloses that “the process iteratively re-trains the machine learning circuit 242 until the occurrence of a stopping condition, such as the accuracy measurement indication that the model is sufficiently accurate, or a number of training rounds having taken place (Turcott:  Para [0176]).”
Claim 12 is are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: EP 3226165 A1 to MILAZZO et al. (hereinafter “MILAZZO”) in view of Pub. No.: US 20080082828 A1 to Jennings et al. (hereinafter “Jennings”), as applied to claim 1, and further in view of US 20190273510 A1 to Elkind et al. (hereinafter “Elkind”).
Regarding Claim 12. The combination of MILAZZO-Jennings discloses the non-transitory computer readable storage medium of claim 1, however it does not explicitly teach, but Elkind from same or similar field of endeavor teaches, “hosted on a container based virtual machine (Elkind, Para [0055, 0032-0033]: … The feature extractor component 204 receives as input source data and outputs a sequence of information related to the features within portions of the input executable code. Feature extractor component 204 may reduce the dimensionality of the input signal while maintaining the information content that is pertinent to subsequent classification. One way to reduce the dimensionality of the input signal is to compress the input signal, either in whole or in parts. In an example, the source data comprises executable code, and information content of non-overlapping, contiguous sections or "tiles" of the executable source data are determined to create a compressed sequence of information associated with the input signal … FIG. 1 shows an example scenario 100 in which examples of the neural network classifying system can operate and/or in which multinomial classification of source data and/or use methods such as those described can be performed … Computing devices 102(1)-102(N) denote one or more computers in a cluster computing system deployed remotely, for example in the cloud or as physical or virtual appliances in a data center …).”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elkind into the combined teachings of MILAZZO-Jennings, because it discloses that “Computing devices 102(1)-102(N) in cluster 106 can, e.g., share resources, balance load, increase performance, and/or provide fail-over support and/or redundancy. One or more computing devices 104 can additionally or alternatively operate in a cluster and/or grouped configuration. In the illustrated example, one or more of computing devices 104(1)-104(K) may communicate with one or more of computing devices 102(1)-102(N) (Elkind:  Para [0033]
Pertinent Prior Arts: The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
	US-PGPUB 20080273693  A1, Au et al.: This discloses a method for encoding video includes receiving data, and encrypting the data using at least four Huffman trees. A method for encoding video includes receiving data, and encrypting the data such that an internal state of a stream cipher is independent of plaintext and ciphertext. A video encoding system for encoding video in a computing environment includes means for accessing data, and means for encrypting the data such that there are approximately 2.sup.106 possibilities.
	The subject disclosure relates to rate control optimizations for video encoding processes that efficiently process video data according to a processing model.
	US-PGPUB 20040052375 A1, Craft et al.: The present invention provides data encryption for a differential bus employing transitional coding. The present invention maps, encodes and encrypts input data as a logic status for a given bus transfer cycle. The mapping, encoding and encrypting of the input data changes from bus transfer cycle to bus transfer cycle. The mapping, encoding and encrypting is a function of a pseudo-random number. A logic status is differentially transmitted from a bus transmitter to a bus receiver, to be mapped, decrypted and decoded as the corresponding output data.
	The invention relates generally to a bus data transfer system and, more particularly, to a method and a system employing data encryption for a differential form of transitional coding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434